Citation Nr: 1116015	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-24 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for residuals of a cerebrovascular accident (CVA), claimed as stroke. 



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 19, 1974 to August 5, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in October 2010 by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which denied, in pertinent part, the claim for service connection for residuals of a CVA.  The Board remanded the claim for additional development and to obtain VA and Social Security disability records in March 2009.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Residuals of a CVA were not manifested during active service or until many years thereafter.


CONCLUSION OF LAW

Residuals of a CVA were not incurred in or aggravated by active service, nor may service incuurence of a brain hemorrhage or thrombosis (CVA).  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in June 2006.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in June 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Subsequently, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in February 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to this matter was provided in June 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  Statements from the Veteran, service treatment records, Social Security Administration disability records, and VA treatment records have been obtained and associated with his claims file.  

Finally, VA need not conduct an examination with respect to the service connection claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4). Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent medical evidence does not provide any indication that the Veteran has current residuals of a CVA which may be associated with his military service.

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and a brain hemorrhage (cerebrovascular accident) or brain thrombosis (cerebrovascular accident), although not otherwise established as incurred in or aggravated by service, is manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2006)

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records, including a January 1974 enlistment examination report, are negative for any complaints, treatments, or diagnoses indicative of a cerebrovascular accident (CVA) or a stroke.  Service treatment records reflect that one month and 17 days after enlistment, the Veteran was separated from service based on preexisting hypertension.

VA treatment records indicate that in December 2005, the Veteran was seen at a primary care clinic. He denied dizziness, syncope or CVA symptoms.  In May 2006, he complained of severe headaches.  The examiner noted a history of hypertension and diabetes.  At that time, his glucose was at 300 and treated.  A head CT was noted as negative.  The Veteran was discharged the next day.  

A few days later, the Veteran returned to the VA emergency room with complaints of continued severe headaches, increased clumsiness and dizziness, vertigo with sudden head movement or bending over, increased sensitivity of the left pinna, mild photophobia, and tingling in the left upper arm and left calf since the headaches started.  An MRI found a left cerebral infarct.  A VA discharge summary dated in May 2006 included a diagnosis of cerebellar CVA. 

In a May 2007 statement, the Veteran asserted his CVA was secondary to hypertension. 

VA progress notes dated through November 2010 indicate ongoing treatment for headaches, left sided weakness and depression related to his CVA. 

Social Security disability records indicate the Veteran was granted disability due to residuals from a cerebrovascular accident and cognitive disorder with depression.  The Veteran reported only VA treatment. 

Based upon the evidence of record, the Board finds that residuals of a CVA are not shown to have developed as a result of an established event, injury, or disease during active service.  

Objective evidence of a diagnosis of a CVA is first shown in 2006, more than 30 years after separation from active service and cannot be presumed to have been incurred in service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Significantly, the record also includes no competent medical opinion establishing a nexus or medical relationship between current residuals of a CVA diagnosed post-service and events during the Veteran's active service.  The Veteran has not presented, identified, or alluded to the existence of, any such opinion. Consequently, the Board finds that entitlement to service connection for residuals of a CVA is not warranted.

The Board also considered the Veteran's claim for entitlement to service connection for residuals of a CVA as secondary to hypertension.  However, in a March 2009 Board decision, the Board denied the Veteran's claim for service connection for hypertension.  As the Veteran's hypertension is not a service-connected disability, service connection for residuals of residuals of a CVA based on a secondary theory is likewise not warranted. 

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for residuals of a cerebrovascular accident (CVA), claimed as stroke is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


